EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Regarding the claims entered 14 February 2018, the application has been amended as follows: 

Cancel Claims 1-6, 8-17, 19, and 21.

Claim 7:  Rewrite the claim as follows:
=========================CLAIM 7 BEGIN================================
A method for compressing data, comprising: 
storing, by a microprocessor, a plurality of lines of data from a file in a cache; 
getting, by the microprocessor, an additional line of data; 
processing, by the microprocessor, each line of data in the cache individually using the additional line of data, wherein a line of data in the cache being processed is a current line, wherein the additional line of data is compressed, based on a first compression algorithm, using the current line, wherein a compression level is determined based on the compression of the additional line of data with the current line, wherein the compression level is compared to a threshold compression level, wherein the compression level is compared to a best matched compression level, and wherein a best matched line of data is set to the current line and the best matched compression level is set to the compression level if the compression level is greater than the best matched compression level; 
determining, by the microprocessor, if the best matched compression level meets a level of compression; 

and in response to determining the best matched compression level does not meet the level of compression, writing, by the microprocessor, the additional line of data to the file and storing the additional line of data in the cache;
wherein the first compression algorithm comprises:
comparing, by the microprocessor, a repetition of characters in the additional line of data to the best matched line of data to identify a number of matched characters; and 
replacing, by the microprocessor, the number of matched characters with an identifier that defines the number of matched characters and defines a line number of the best matched line of data in the file;
	wherein a plurality of repetitions of characters in the additional line of data are compared to the best matched line of data;
	wherein the plurality of repetitions of characters in the additional line of data are compared to the best matched line of data and a second best matched line of data; and
	wherein the compressed additional line of data further comprises a line number of the second best matched line of data in the file.
=========================CLAIM 7 END=================================

Claim 18:  Rewrite the claim as follows:
==========================CLAIM 18 BEGIN================================
A system for compressing data, comprising: 

a cache that stores a plurality of lines of data from a file; and 
a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that cause the microprocessor to execute: 
a compression module that gets an additional line of data, processes each line of data in the cache individually using the additional line of data, wherein a line of data in the cache being processed is a current line, wherein the additional line of data is compressed, based on a first compression algorithm, using the current line, wherein a compression level is determined based on the compression of the additional line of data with the current line, wherein the compression level is compared to a threshold compression level, wherein the compression level is compared to a best matched compression level, and wherein a best matched line of data is set to the current line and the best matched compression level is set to the compression level if the compression level is greater than the best matched compression level, determines if the best matched compression level meets a level of compression, and compresses the additional line of data based on the best matched line of data, writes the compressed additional line of data to the file, and stores the additional line of data in the cache in response determining the best matched compression level meets the level of compression, and writes the additional line of data to the file and stores the additional line of data in the cache in response to determining the best matched compression level does not meet the level of compression;
wherein the compression module implements a compression algorithm that compares a repetition of characters in the additional line of data to the best matched line of data to identify a number of matched characters and replaces the number of matched characters with an identifier that defines the number of matched characters and defines a line number of the best matched line of data in the file;

	wherein compression module compares the plurality of repetitions of characters in the additional line of data to the best matched line of data and a second best matched line of data; and
	wherein the compressed additional line of data further comprises a line number of the second best matched line of data in the file.
=============================CLAIM 18 END==============================

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The PTAB on 30 December 2020 rendered a decision overturning the prior art rejection to Claims 7 and 18 while affirming the rejections to Claims 1-6, 8-17, 19, and 21.   Claims 7 and 18 have been converted into independent form (per the above Examiner’s Amendment) -- see MPEP 1214.06(II).  Claims 7 and 18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/E.T.L/Examiner, Art Unit 2137